Citation Nr: 9901405	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  97-14 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of both feet.			


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from March 1954 to February 
1957.

This case came before the Board of Veterans Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, in January 1997, which denied the claimed benefits.


FINDINGS OF FACT

1.  The claim for service connection for residuals of 
frostbite of both feet is not accompanied by any medical 
evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for frostbite of both feet 
is not well grounded.  38 U.S.C.A. §  5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veterans service medical records are unavailable in this 
case despite several searches conducted by the National 
Personnel Records Center (NPRC).  The absence of the 
veterans service medical records is apparently due to the 
1973 fire at the NPRC, and searches for alternative records 
were conducted.  The NPRC searched the clinical librarys 
registry of patients for Wiesbaden, Germany, where the 
veteran stated that he received treatment for his frostbite, 
as well as the morning reports for Headquarters Company, 7th 
Engineer Brigade, the veterans unit.  Searches were carried 
out in September and November 1996, with no medical records 
found pertaining to the veteran. 

Private medical records show that in November 1995, the 
veteran had x-rays of his feet taken which showed no evidence 
of bone or joint injury in the left foot and a widening of 
the proximal diaphyses of the second and third metatarsals 
from an old injury in the right foot, but no current or 
ongoing injuries in the left or right foot.  

In October 1996, the veteran underwent a VA medical 
examination at which time he reported that he had sustained 
frostbite to both feet while standing guard duty in 1956.  It 
was reported that he had received symptomatic treatment at 
that time and that on discharge, he had x-rays taken and was 
told that he had apparently sustained fractures of the second 
and third metatarsals of the right foot.  The veteran 
reportedly did not recall any specific injury.  Current 
examination showed that both feet were normal in appearance, 
skin temperature was normal and there was normal pulsation of 
the dorsalis pedis.  There was no evidence of clubbing or 
cyanosis.  X-rays of both feet revealed evidence of a 
previous fracture of the second and third metatarsals.  The 
diagnoses were status post fracture of the right second and 
third metatarsals, degenerative joint disease of the right 
foot and status post frost bite of both feet.  The examiner 
stated it is my impression that the patients frost bite is 
not a causative factor of the patients present complaints.  
He added that the veteran had a moderate amount of 
degenerative joint disease, especially in the right foot, and 
indicated that the veteran might have some degree of 
impingement of the adjacent nerves due to previous fractures 
in the right foot.  

A personal hearing was conducted before a hearing officer at 
the RO in April 1998.  The veteran testified that he had 
suffered from frostbite in both feet after standing guard 
duty at an Air Force Base in Germany in 1956.  The veteran 
also testified that due to the frostbite, he was forced to go 
on sick call and was later treated at the Air Force hospital 
in Wiesbaden, Germany.  The veteran stated that x-rays taken 
at this time showed minute fractures and nerve damage in the 
toes of his right foot, but that he declined to apply for a 
disability for this problem during his outprocessing from the 
military.  The veteran asserted that he thought the severe 
cold and frostbite had made the bones in his feet brittle, 
thus leading to the fractures in his right foot.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)].  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Veterans Appeals (Court) has held that a 
claim must be accompanied by supportive evidence and that 
such evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a claim 
to be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical, or in some 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), affd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), affd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The quality and quantity of the evidence required to meet the 
veterans burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veterans 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet. App. 19 (1993).  Nevertheless, a claimant does 
not meet his burden by merely presenting lay testimony, 
including his own, since lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. at 610-11 (1992).

The Board notes that the veteran's complete service medical 
records are unavailable and are presumed destroyed in a 1973 
fire at the National Personnel Records Center (NPRC), 
according information received from the NPRC in August 1997.  
Where service medical records are missing, VA's duty to 
assist the veteran, to provide reasons and bases for its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule are heightened. Milostan v. Brown, 
4 Vet. App. 250, 252 (1993); citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991); and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991). 

The veteran has offered his own testimony in order to 
establish his claim as being well grounded.  While he may 
testify as to symptoms he experienced during service, he is 
not qualified to offer medical opinions or diagnoses.  
Accordingly, while he has testified, he suffered from frost 
bite during service, he is not qualified to offer a diagnosis 
of frost bite.   The veteran must, moreover, have evidence 
beyond his own lay testimony in order to show that he 
currently has residual effects from frostbite and that any 
in-service frostbite is the cause of current medical 
problems.  For both of these diagnoses, the veteran must 
submit medical evidence.  

Although the veterans statements and testimony must be 
accepted as true for determining whether his claim is well 
grounded, his opinion that the frostbite he suffered is the 
cause of current problems with his feet is entitled to no 
probative weight because, as a layperson, he is not competent 
to offer such an opinion.  Espiritu.  Medical evidence 
regarding medical diagnosis and etiology is required.  In 
this case, there is no medical evidence showing that any 
current problems with his feet were caused by frostbite 
incurred while he was in service.  Instead, the available 
medical evidence is to the contrary, with a 1995 x-ray 
showing only evidence of old injuries to the right foot and a 
1996 VA examination showing some possible impingement to the 
nerves adjacent to the previous fractures in the right foot, 
but that the frostbite was not a causative factor in any 
present foot complaints.  The veteran has not submitted any 
medical evidence that he now has foot problems related to 
frostbite, nor that any such problems would be related to 
frostbite incurred during service.  The reference to 
fractures during service made during the course of the VA 
examination was really a recitation of the veterans medical 
history as reported by the veteran and was unenhanced by any 
medical opinion from the examiner.

Therefore, the criteria for establishing a well grounded 
claim under Caluza v. Brown are not met, since the veteran 
has not provided any medical evidence showing a current 
disability, and no nexus has been shown between a current 
disability and an in-service injury or disease.  Lacking such 
evidence, the veterans claim is not plausible and so must be 
denied as not well grounded.


ORDER

In the absence of a well grounded claim, service connection 
for frostbite of both feet is denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
